DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and a set of biomarkers in the reply filed on 7/27/22 is acknowledged.  Applicant was non-responsive in the election of therapeutics. This is evidenced by the election of the entire genus instead of a specific therapeutic or combination of therapeutics. Further, Applicant alternately elected a separate sub-genus, suggesting that Applicant understood the election requirement to select specific therapeutics. Further, the inventions lacked unity of invention, which Applicant did not traverse. The restriction requirement is therefore proper, and will be interpreted as an election of the entire combination of the biomarkers named in the response, and a combination of all of the named sodium channel blockers administered together for treatment. Applicant argued that the therapeutics are all agents to treat epilepsy. However, this is not found persuasive. The chemical compounds of the claimed therapeutic agents are not regarded as being of similar nature because: (1) all the alternatives do not share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Therefore, there is no unity of invention regarding the therapeutic species. The restriction is found to be appropriate and is made FINAL.  While the claims will be examined in the interest of compact prosecution, Applicant is reminded that any additional failure to fully respond to requirements made by the Office will necessitate a notice of non-response. 

Claim Status
Claims 1-6, 11-12, 15, 18-28, 30-39, 42-59, 62, 66-67, 70, and 74 are cancelled. Claims 7-10, 13-14, 16-17, 29, 40-41, 60-61, 63-65, 68-69, and 71-73 are pending. 
Claims 60-61, 63-65, 68-69, and 71-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/22. Claims 7-10, 13-14, 16-17, 29, and 40-41 are currently under consideration for patentability under 37 CFR 1.104.


Information Disclosure Statement
The information disclosure statements filed on 11/15/19, 8/3/21, 11/3/21, and 7/27/22 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Drawings
The drawings are objected to because figures 1-2 and 9-11 contain illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 13-14, 16-17, 29, and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method of treating epilepsy in a patient in need of epilepsy treatment, comprising contacting a blood sample with an antibody targeting one or more biomarker proteins, measuring the concentration, and treating the patient if the concentration of the biomarker is “altered” in one or more of the samples compared to the control. Various combinations of biomarkers are possible based on the large number of biomarkers presented in Table 2. There are two issues with the written description in the instant claims. 
First, the claims reference millions of possible biomarker combinations that can be used, with no description of the individual biomarkers and the combinations of biomarkers that could be used to produce the required outcome of identifying patients for epilepsy treatment. In particular, there is no description of the “alteration” that must occur for each biomarker to determine whether a patient is in need of treatment. This means that each biomarker could be increased or decreased at the measurement point in time. This drastically expands the possible combinations of biomarkers. 
Second, the possible treatments of claims 17 and 29 include “derivatives thereof.” There is a large genus of compounds which are structurally unique with specific chemical features. There is no description of which derivatives might be able to accomplish the required functions, and the genus includes compounds which may not have been discovered yet. One of skill in the art would be required to screen for such compounds and then test their functionality to identify the encompassed genus. 
The instant claims do not fully describe the required method, or present any form of specific threshold or other standards that would allow the method to achieve the required function. The specification provides no specific description of the steps involved, other than a generic introduction of possible assays that may work in the intended method. The specification further does not establish a reasonably specific alterations that must be achieved to determine that a patient is in need of treatment, such as increased or decreased compared to control.  The method further does not fully describe the genus of compounds that can be used in the method for treatment. Thus the method described by the instant specification encompasses an overly broad method genus, and there is no correlation between the steps of the method and the functional outcome. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). In non-creatinine based endpoints for biomarkers, such as the ferritin of the instant claims, Waiker et al teach that the biomarker may be associated with mortality or another long-term outcome because of an association with sepsis or inflammation, without being reflective of actual kidney injury (see page 10). It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). 
Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This would make comparison to establish disease or select treatment highly unpredictable. 
Identifying biomarkers in epilepsy is particularly challenging and leads to unpredictable outcomes. Hegde et al (Biomarkers Med. (2014) 8(3), 413–427) teach that numerous hurdles are known for development of epilepsy biomarkers that are detectable in bodily fluids like blood, urine, or CSF (see e.g. page 422). The biomarkers may be the result of seizure biology, rather than the underlying pathology of epilepsy (see e.g. page 422). This means that the presence or level of a candidate biomarker may represent only a snapshot around the seizure, and not a surrogate for the overarching disease process. Second, the process of epilepsy may be localized to only a small brain region, and may not communicate with peripheral markers (see e.g. page 422-423). Discrepancies in markers are not uncommon, and populations from which samples are collected are often not completely comparable (see e.g. page 422). Third, identifying the correct control group can be difficult for epilepsy (see e.g. page 422). One of the major difficulties for identifying a relevant control group is that the process of epilepsy development may unfold over months, years, or decades, and it is difficult to envision a control group that is robust enough to account for all of the variables that might impact disease progression over time (see e.g. page 422-423). 
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). According to Franco et al (Pharmacological Research 103 (2016) 95–104), despite the availability of over two dozen antiepileptic drugs, about one third of people fail to achieve freedom from seizures with existing medications (see e.g. abstract). Developing drugs can be difficult because epilepsy is a highly heterogenous disease that can have a vast array of causes and mechanisms (see e.g. section 2.3).  There are no ideal models to test new drugs at various points (see e.g. section 4.1). Other questions arise about whether ultrarare genetic epilepsy syndromes can be successfully treated (see Goldberg, Neurotherapeutics (2021) 18:1490–1499).  Even high-throughput screening panels are not offering the identification of epilepsy treatments that are desired (see e.g. page 1495). 


Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 17, 29, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 29, the claims reference Table 2 from the specification. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)".  See MPEP2173.05(s).
Claims 17 and 29 recite “cannabis-based drugs” but the specification does not define the term, and it is not clear what criteria the drug must meet to be “based” on cannabis. For example, it is not clear if the “cannabis-based drug” must actually include cannabis or only needs to include a chemical or extract derived from cannabis. 
Claims depending from the rejected claims are also rejected because they do not remedy the deficiency above. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10, 13-14, 16, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, the claims are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims recite a method of identifying a patient in need of treatment for epilepsy, which amounts to a diagnostic step, comprising measuring a series of biomarkers, and using “altered” levels of those biomarkers to identify patients that need treatment.  The relationship between the recited biomarkers and the need for treatment for epilepsy is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to determine need for epilepsy treatment could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies sample types (i.e. blood) for testing, subjects to be tested, and names a generic control for comparison. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in blood by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding the assays to detect biomarker products, the assays claimed are routine in the art for measuring gene expression products. This is acknowledged by the instant specification, which states that "Levels (concentrations) of the polypeptide to be quantified in plasma may be obtained by any of a number of methods known in the art, the particular procedure not being a limitation of the embodiments herein.” (see paragraph [0216] of the published application). Therefore, the additional features of the claims (i.e., measuring the level of the recited biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient has a disease, or if the disease has/has not progressed. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, and 40 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pollard et al (US 2013/0331329 A1; filed 2/24/12; published 12/12/13).
The instant claims are directed to a method for treating epilepsy in a patient comprising contacting one or more blood samples with an antibody targeting one or more biomarkers from Table 2, measuring the concentrations of the one or more biomarkers, comparing the concentrations of the one or more biomarkers with one or more controls, treating the patient, wherein the patient is in need of treatment when the levels of the biomarker is altered in the test sample as compared to the control. The biomarkers can be one, two, or three biomarkers. The patient may have suffered one or more seizures. 
Pollard describes a method for predicting or detecting seizure in a subject comprising contacting a blood sample with diagnostic reagents that can measure or detect the level of sICAM-5 and TARC (see e.g. claim 14). The method can compare the concentration in the test sample to a healthy control sample (see e.g. claim 15). The sICAM-5 can be decreased in the test sample, and the TARC can be increased in the test sample, compared to control ( see e.g. claims 15-16). The measurement can be performed by ELISA, which is an enzyme-linked immunosorbent assay that uses an antibody binding to the measured protein (see e.g. paragraph [0074] and [0086]). The method can further comprise measuring IL-18, IL-2, IL-1beta, IFN-gamma, and a variety of other molecules including TNF-alpha (see e.g. claims 18-22). The subject may have suffered one or more seizures (see e.g. paragraph [0034]). The subject may be treated (see e.g. paragraph [0003] or [0038]).  The treatment may refer to preventing onset of the seizure condition, or preventing symptoms of the seizure condition (see e.g. paragraph [0038]). The method can also be used to detect effectiveness of a treatment, which also includes measuring the same biomarkers in the blood samples and comparing to a blood sample prior to treatment, which would serve as a control (see e.g. paragraph [0048]). 

Claim(s) 7-8, 17, 29, and 40-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallach et al (US 2019/0011461 A1; filed 1/4/17; published 1/10/19; priority 1/4/16).
The instant claims are directed to a method for treating epilepsy in a patient comprising contacting one or more blood samples with an antibody targeting one or more biomarkers from Table 2, measuring the concentrations of the one or more biomarkers, comparing the concentrations of the one or more biomarkers with one or more controls, treating the patient, wherein the patient is in need of treatment when the levels of the biomarker is altered in the test sample as compared to the control. The biomarkers can be one, two, or three biomarkers. The patient may have suffered one or more seizures. The patient can be treated with any of the compounds listed in claims 17 and 29. 
Wallach et al describe a diagnostic method and predictive models for conditions involving epileptic seizures (see e.g. abstract).  The method comprises contacting a blood sample from the patient with a diagnostic reagent that can measure TARC and TNF-alpha, comparing the levels of TARC and TNF to control samples, and diagnostic epilepsy in a subject (see e.g. claim 15).  The treatment is indicated when the patient has altered levels of the biomarkers relative to a normal control (see e.g. paragraph [0032]).  Other biomarkers may also be measured (see e.g. paragraph [0107]-[0112], and entire reference). The method can comprise treating the diagnosed patient with any number of agents, including carbamazepine and others listed in Wallach claim 23. The subject may have suffered from one or more seizures (see e.g. paragraph [0068]). The measurement can be conducted via ELISA which can comprise capture antibodies for the proteins of interest (see e.g. paragraph [0134], [0139], [0167]). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8, 17, 29, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pollard et al (US 2013/0331329 A1; filed 2/24/12; published 12/12/13) in view of Shivanand et al (US 6,346,270 B1; filed 6/5/00; published 2/12/02).
The instant claims are directed to a method for treating epilepsy in a patient comprising contacting one or more blood samples with an antibody targeting one or more biomarkers from Table 2, measuring the concentrations of the one or more biomarkers, comparing the concentrations of the one or more biomarkers with one or more controls, treating the patient, wherein the patient is in need of treatment when the levels of the biomarker is altered in the test sample as compared to the control. The biomarkers can be one, two, or three biomarkers. The patient may have suffered one or more seizures. 
Pollard describes a method for predicting or detecting seizure in a subject comprising contacting a blood sample with diagnostic reagents that can measure or detect the level of sICAM-5 and TARC (see e.g. claim 14). The method can compare the concentration in the test sample to a healthy control sample (see e.g. claim 15). The sICAM-5 can be decreased in the test sample, and the TARC can be increased in the test sample, compared to control ( see e.g. claims 15-16). The measurement can be performed by ELISA, which is an enzyme-linked immunosorbent assay that uses an antibody binding to the measured protein (see e.g. paragraph [0074] and [0086]). The method can further comprise measuring IL-18, IL-2, IL-1beta, IFN-gamma, and a variety of other molecules including TNF-alpha (see e.g. claims 18-22). The subject may have suffered one or more seizures (see e.g. paragraph [0034]). The subject may be treated (see e.g. paragraph [0003] or [0038]).  The treatment may refer to preventing onset of the seizure condition, or preventing symptoms of the seizure condition (see e.g. paragraph [0038]). The method can also be used to detect effectiveness of a treatment, which also includes measuring the same biomarkers in the blood samples and comparing to a blood sample prior to treatment, which would serve as a control (see e.g. paragraph [0048]). 
Pollard do not specifically name a treatment from those recited in instant claims 17 and 29. 
Shivanand et al describe a therapeutic dosage form for phenytoin that provides superior controlled release of the drug for management of epilepsy (see e.g. abstract and entire reference).  The antiepileptic drug phenytoin and its alkali metal salts were previously known in the art for treating epilepsies (see e.g. column 1). Shivanand et al teach a dosage form that delivers phenytoin in a continuous release form over time, and a method for therapeutic management of epilepsy comprising orally administering the extended dose form (see e.g. column 3, 27-28, and claims 1-4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to treat the patients of Pollard using the phenytoin formulation of Shivanand because phenytoin was a known treatment for epilepsy in the art, and Shivanand offers a new formulation for extended release of the drug for patients. Previous phenytoin dosage forms were associated with dose peaks and valleys, and phenytoin could not be readily delivered in standard dosage forms because it is poorly soluble in aqueous fluids and this property, combined with the needed dose for therapy, makes it difficult for manufacture (see e.g. column 2). Further, the dosage form reduces unwanted influences from the gastrointestinal environment for the administration of the drug (see e.g. column 3). The administration provides for maintaining a steady dose level of the drug in the blood over time (see e.g. column 3). One of skill in the art would understand the advantage provided in treating a patient that is identified as needing treatment for epilepsy with a drug that is known in the art to treat epilepsy, using a drug format that delivers a constant dose of drug over time to prevent valleys and peaks in therapeutic effects. It would be expected, absent evidence to the contrary, that administration of phenytoin would treat epilepsy of Pollard, given that its properties are known in the art. The advantage of extended release, decreased gastrointestinal effects on the drug, and reduced valleys and peaks of the drug dosing provide the motivation to make the aforementioned modification of the method of Pollard, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 7-10, 13-14, 16-17, 29, and 40-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 40, 75-77 of copending Application No. 16/685,149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method for treating epilepsy in a patient comprising contacting one or more blood samples with an antibody targeting one or more biomarkers from Table 2, measuring the concentrations of the one or more biomarkers, comparing the concentrations of the one or more biomarkers with one or more controls, treating the patient, wherein the patient is in need of treatment when the levels of the biomarker is altered in the test sample as compared to the control. The biomarkers can be one, two, or three biomarkers. The patient may have suffered one or more seizures. 
The copending claims are directed to a method of treating epilepsy in a patient in need thereof comprising contacting a blood sample from a patient with one or more antibodies targeting IL-16, measuring the concentration of IL-16, comparing the IL-16 concentration to a control, determining that the IL-16 is elevated relative to control, and treating the patient with one or more therapeutics such as phenytoin, carbamazepine, etc. (see e.g. claim 7). The patient may have suffered one or more seizures (see e.g. claim 40). The method can further comprise detecting TARC (see e.g. claim 76) and TNF alpha (see e.g. claim 77). 
The instant claims differ from the copending claims in that the instant claims are a genus that encompasses the species of the copending claims. The copending claims only list 4 biomarkers, whereas the instant claims encompass measurement of any biomarker of Table 2. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. Claims 7-8, 17, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 10-12, and 19-20 of copending Application No. 16/893,266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method for treating epilepsy in a patient comprising contacting one or more blood samples with an antibody targeting one or more biomarkers from Table 2, measuring the concentrations of the one or more biomarkers, comparing the concentrations of the one or more biomarkers with one or more controls, treating the patient, wherein the patient is in need of treatment when the levels of the biomarker is altered in the test sample as compared to the control. The biomarkers can be one, two, or three biomarkers. The patient may have suffered one or more seizures. 
The copending claims are directed to a method of treating a seizure disorder in a patient in need thereof comprising contacting a blood sample with a detection assay  for TARC and TNF-alpha, wherein the assay can be an immunoassay such as an ELISA, which inherently requires an antibody to bind to the target protein (see e.g. claim 7). The concentration of TARC and TNF is determined in the blood sample compared to a control, and if the level is increased in the test sample compared to a normal control, the patient is diagnosed as having a seizure disorder and treated with a therapy for epilepsy such as phenytoin, carbamazepine, or others (see e.g. claim 7). 
The instant claims differ from the copending claims in that the instant claims are a genus that encompasses the species of the copending claims. The copending claims only list 3 biomarkers, whereas the instant claims encompass measurement of any biomarker of Table 2. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claims 7-10, 13-14, 16-17, 29, and 40-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 152-167 of copending Application No. 17/058,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method for treating epilepsy in a patient comprising contacting one or more blood samples with an antibody targeting one or more biomarkers from Table 2, measuring the concentrations of the one or more biomarkers, comparing the concentrations of the one or more biomarkers with one or more controls, treating the patient, wherein the patient is in need of treatment when the levels of the biomarker is altered in the test sample as compared to the control. The biomarkers can be one, two, or three biomarkers. The patient may have suffered one or more seizures. 
The copending claims are directed to a method of treating epilepsy in a patient in need thereof comprising contacting a biological sample from a patient with one or more antibodies targeting IL-16, TARC, TNF, and a number of other biomarkers (see e.g. claim 152-153, 160, 166-167), measuring the concentration of the biomarkers, comparing the biomarker concentration to a control, determining that the biomarker levels are altered relative to control, and treating the patient (see e.g. claim 152-153, 160, 166-167). The treatment can be with one or more therapeutics such as phenytoin, carbamazepine, etc. (see e.g. claim 158, 162, 164). The patient may have suffered one or more seizures (see e.g. claim 152). 
The instant claims differ from the copending claims in that the instant claims are a genus that encompasses the species of the copending claims. The copending claims have a smaller list of biomarkers than the instant claims, and also require a prediction step that is not present in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        10/22/22